Citation Nr: 1428394	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  10-33 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1975 to September 1995.

This matter comes before the Board of Veterans' Appeals (the Board) from a November 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran submitted additional evidence in November 2010.  In a May 2014 statement, the Veteran specifically indicated that he was not waiving consideration of that evidence in the first instance by the AOJ.  He requested that his claim be remanded for the AOJ to consider the newly submitted evidence.  Therefore, the Board must remand this matter for the AOJ to review the evidence in the first instance.  38 C.F.R. § 20.1304 (2013).

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim of entitlement to service connection for a bilateral hearing loss disability based on the evidence received since the claim was last adjudicated in June 2010.  If service connection remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case which discusses all pertinent regulations and summarizes the evidence.  An appropriate period for response should be allowed; thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



